PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/772,846
Filing Date: 2 May 2018
Appellant(s): SKUBSCH et al.



__________________
Heribert F. Muensterer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 29 January 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1 July 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 18-33 and 35-37 are rejected under 35 U.S.C. § 103 as being unpatentable over Mann et al. (WO 2014/139757 Al, cited in the form of its family member, US 9,610,234).
Claim 34 is rejected under 35 U.S.C. § 103 as being unpatentable over Mann et al. (WO 2014/139757 Al) as applied to claims 18-33 and 35-37 above, further in view of Peffly et al. (US 2013/0302267 Al) and Russell et al. (US 2014/0030196 Al).
Claims 18-33 and 35-37 are rejected under 35 U.S.C. § 103 as being unpatentable over Neufang et al. (WO 2014/060150 Al, cited in the form of its family member, US 9,789,099).
Claim 34 is rejected under 35 U.S.C. § 103 as being unpatentable over Neufang et al. (WO 2014/060150 Al) as applied to claims 18-33 and 35-37 above, further in view of Peffly et al. (US 2013/0302267 Al) and Russell et al. (US 2014/0030196 Al).
(2) Response to Argument
Appellant's arguments have been fully considered but they are not persuasive.  Appellant argues that not each and every composition that can be sprayed from an aerosol container necessarily forms a foam.  Appellant asserts that the mere fact that 
The examiner does not contend that each and every composition that can be sprayed from an aerosol container necessarily forms a foam.  The examiner respectfully argues that Mann et al. teach that the cosmetic and dermatological preparations according to their invention can comprise cosmetic auxiliaries as are customarily used in such preparations, e.g., foam stabilizers (col. 17, In. 19-29).  Therefore, it is clear that Mann et al. teach that their compositions may be prepared in the form of a foam.  A person having ordinary skill in the art would have been able to prepare a foam comprising the components according to Mann et al. with a reasonable expectation of success since Mann et al. teach that their compositions may comprise auxiliaries that are customarily used in such preparations, including foams.

Mann et al. teach cosmetic or dermatological preparations with an active agent for lightening skin (col. 3, ln. 20-23).  Mann et al. further teach that the preparations may 
Appellant argues that it is not unlikely that Formulation Examples 25-36 are too viscous to be sprayed.
The examiner directs attention to MPEP 2123(II):
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.”  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….”  In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Mann et al. teach their formulations may advantageously be in the form of emulsions (col. 17, ln. 3-9; col. 18, ln. 7-10), and further teach that sodium cetearyl sulfate and glyceryl monostearate are suitable for use together (Formulation Examples 25-36).  Mann et al. also teach suitable propellants for preparations that can be sprayed from aerosol containers (col. 18, ln. 17-21).  A person having ordinary skill in the art would have been motivated to prepare formulations comprising emulsifiers, such as sodium cetearyl sulfate and glyceryl monostearate, and propellants as reasonably 
Appellant also argues that the ratio of liquid phase to propellant used in formulations 55-78 of Mann et al. is considerably higher than the corresponding ratio recited in instant dependent claims 23 and 24.
The examiner respectfully argues that the ratio 39:61 is referring to the ratio of propane to butane, not the ratio of liquid phase to propellant as suggested by Appellant.  A person having ordinary skill in the art would have been able to determine through routine experimentation the necessary amount of propellant to add to the compositions of Mann et al. in order to prepare a cosmetic foam.
Appellant further argues that almost all of formulations 55-78 of Mann et al., which are sprayable compositions, contain a polyethylene glycol derivative.
The examiner respectfully argues that polyethylene glycol and its derivatives are merely optional components in the compositions according to Mann et al.  As noted by Appellant, some of formulations 55-78 do not contain a polyethylene glycol derivative, such as Formulation Examples 75-78.  Also, Mann et al. do not teach that polyethylene glycol or its derivatives are a required component.  Mann et al. teach Formulation Examples 25-26 and 28-36 which comprise sodium cetearyl sulfate and glyceryl stearate SE, but do not contain polyethylene glycol or its derivatives.  Therefore, Mann et al. do not teach that polyethylene glycol is a required component of their compositions, and a person having ordinary skill in the art would have been able to prepare compositions comprising sodium cetearyl sulfate and glyceryl stearate SE without including polyethylene glycol or its derivatives.

The examiner respectfully argues that Mann et al. teach that PEG derivatives are optional.  Also, the examiner respectfully argues that the compositions in the table on page 9 of the instant specification are not commensurate in scope with the instant claims since the compositions in the table comprise specific concentrations of components and a list of components that are not required in the compositions according to the instant claims.  It is not clear that the same result would be achieved by any foam comprising sodium cetearyl sulfate, glyceryl monostearate SE and a gas or gas mixture while being free of PEG derivatives.
Appellant also argues that Mann et al. clearly does not teach or suggest a composition which specifically is a cosmetic foam which comprises a sprayable emulsion containing both of cetearyl sulfate and glyceryl stearate SE and does not contain any PEG derivatives (and does not contain any thickeners).
In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The examiner respectfully argues that Mann et al. is directed to the same field of endeavor, cosmetic carrier compositions for delivering active agents.  Mann et al. teach that the cosmetic compositions may be in the form of emulsions for delivery as an aerosol, and that the formulations may also comprise a foam stabilizer.  Mann et al. further teach that cetearyl sulfate and glyceryl stearate SE are suitable for use in combination.  A person having ordinary skill in the art would have been motivated to prepare foam compositions according to Mann et al. comprising suitable emulsifiers and propellants, such as cetearyl sulfate, glyceryl stearate SE and the propellant gas or gas mixtures.
Appellant also argues that all of the compositions of Mann et al. selected by the Examiner (apparently merely because they are the only formulations which contain a combination of sodium cetearyl sulfate and glyceryl stearate SE) do contain not only one, but two thickeners.
The examiner respectfully argues that Mann et al. teach that thickeners are optional cosmetic auxiliaries (col. 17, ln. 23; col. 17, ln. 62 to col. 18, ln. 3).  Therefore, Mann et al. do not teach that thickeners are required.  A person having ordinary skill in the art would have been able to determine through routine experimentation whether thickeners are necessary in the formulations for forming a foam comprising a combination of sodium cetearyl sulfate and glyceryl stearate SE.
Appellant asserts that none of the formulations 25-36 of Mann et al. picked by the Examiner contains EDTA or betaine.

Appellants also argue that it is not seen that this disclosure of Mann et al. renders claim 33 - according to which the emulsion of claim 18 is free of mineral oil and silicone oil - obvious to one of ordinary skill in the art.
The examiner respectfully argues that mineral oil and silicone oil are optional lipid phase components, and it would have been obvious for a person having ordinary skill in the art to select other lipid phase components, such as triglycerides of capric acid or of caprylic acid, also natural oils such as e.g. castor oil; fats, waxes and other natural and synthetic fatty bodies, preferably esters of fatty acids with alcohols of low carbon number, e.g. with isopropanol, propylene glycol or glycerol, or esters of fatty alcohols with alkanoic acids of low carbon number or with fatty acids; and alkyl benzoates (col. 17, ln. 30-61).
Appellant’s argue that there is no indication whatsoever that the eight alleged O/W emulsions of Formulation Examples 29-36 of Neufang et al. - which the Examiner has apparently picked from the 44 formulations disclosed in Neufang et al. merely because they are the only formulations which contain a combination of sodium cetearyl sulfate and glyceryl stearate SE - are sprayable, let alone form a foam upon spraying.
The examiner respectfully argues that a person having ordinary skill in the art would be able to prepare compositions intended to form a foam. A person having ordinary skill in the art would be able to determine through routine experimentation the necessary components set forth in Neufang et al. in order to prepare a foam. Neufang 
Appellant also argues that the mere fact that the most diverse compositions encompassed by the disclosure of Neufang et al. may contain foam stabilizers clearly is not evidence that each and every one of these compositions is capable of forming a foam or that at least all compositions encompassed by the disclosure of Neufang et al. which are emulsions and comprise sodium cetearyl sulfate and glyceryl monostearate SE and do not contain polyethylene glycol derivatives are capable of forming a foam.
The examiner respectfully argues that Neufang et al. and the instant invention are directed to the same field of endeavor, topical delivery vehicles for applying active agents to the skin.  Neufang et al. and the instant specification teach that the active ingredient includes licochalcone A, isoflavonoids, panthenol, and UV filters (Neufang et al., col. 4, ln. 4-9; col. 5, ln. 31-34).  Neufang et al. further teach that their compositions may be in the form of emulsions, comprising emulsifiers and a propellant suitable for spraying from aerosol containers, such as propane and butane (col. 4, ln. 45-59; col. 6, ln. 12-18).  Neufang et al. also teach that the preparations can comprise cosmetic auxiliaries, such as foam stabilizers.  Therefore, it would have been obvious for a person having ordinary skill in the art to prepare compositions according to Neufang et al. in the form of a foam that is sprayed by an aerosol container.

The examiner respectfully argues that thickeners are optional in the compositions according to Neufang et al. (col. 5, ln. 35-39).  Therefore, Neufang et al. do not teach that thickeners are required.  A person having ordinary skill in the art would have been able to determine through routine experimentation whether thickeners are necessary in the formulations for forming a foam comprising a combination of sodium cetearyl sulfate and glyceryl stearate SE.
Appellant also asserts that Neufang et al. is silent regarding a ratio of an emulsion and a gas/gas mixture as propellant for sprayable composition (let alone a sprayable composition which is capable of forming a foam).
The examiner respectfully argues that Neufang et al. teach that suitable propellants for cosmetic and/or pharmaceutical preparations that can be sprayed from aerosol containers are the customary known readily volatile, liquefied propellants (col. 6, ln. 12-18).  Given that they are customarily used in the art, a person having ordinary skill in the art would have been able to determine through routine experimentation the necessary amount of propellant to use in the emulsions of Neufang et al. in order to produce a foam from the aerosol containers.
Appellant asserts that none of the formulations of Examples 29-36 of Neufang et al. picked by the Examiner contains EDTA or betaine.

Appellant further asserts that all of the formulations of Examples 29-36 of Neufang et al. picked by the Examiner contain not only one, but two silicone oils (cyclomethicone and dimethicone) in total concentrations of up to 3% by weight.
The examiner respectfully argues that Neufang et al. teach that silicone derivatives are an optional cosmetic auxiliary (col. 5, ln. 35-44).  Therefore, Neufang et al. do not teach that silicone oils are required in their formulations.  It would have been obvious for a person having ordinary skill in the art to prepare compositions according to Neufang et al. without including silicone oils, since they are merely optional components.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NATHAN W SCHLIENTZ/Examiner, Art Unit 1616                                                                                                                                                                                                                                                                                                                                                                            
Conferees:
/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616 

/BRIAN-YONG S KWON/Supervisory Patent Examiner, Art Unit 1613                                                                                                                                                                                                        
                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),